Name: Commission Regulation (EEC) No 2000/87 of 7 July 1987 amending Regulation (EEC) No 788/86 fixing the free-at- Spanish-frontier values applicable to imports of certain cheeses originating in and consigned from Switzerland
 Type: Regulation
 Subject Matter: Europe;  trade;  prices
 Date Published: nan

 No L 188/34 Official Journal of the European Communities 8 . 7. 87 COMMISSION REGULATION (EEC) No 2000/87 of 7 July 1987 amending Regulation (EEC) No 788/86 fixing the free-at-Spanish-frontier values applicable to imports of certain cheeses originating in and consigned from Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, certain cheeses originating in and consigned from its territory ; Whereas Commission Regulation (EEC) No 788/86 (2), as last amended by Regulation (EEC) No 1927/86 (3), sets the free-at-Spanish-frontier values applicable to imports of certain cheeses originating in and consigned from Swit ­ zerland ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Decision 86/559/EEC on the conclusion of the Agreements in the form of Exchanges of Letters between the European Economic Community and the Swiss Confederation concerning agriculture and fisheries ('), and in particular section I (a) in Exchange of Letters No 3, Whereas Commission Regulation (EEC) No 1949/87 (4) adopted the 'accession' compensatory amounts for milk and milk products applying to trade with Spain in the 1987/88 marketing year ; whereas the corresponding adjustments should therefore be made in the free-at ­ Spanish-frontier values for imports of certain cheeses originating in and consigned from Switzerland ; Whereas the said section I (a) of the Exchange of letters states that Switzerland undertakes to observe where appli ­ cable a free-at-Spanish-frontier value for imports of Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 788/86 is amended to read : 'Article 1 The free-at-Spanish-frontier values for imports of certain cheeses originating in and consigned from Switzerland that are accompanied by a licence shall be : Description Free-at-frontier value in ECU pe* 100 kg net weight 341,58 (') 365,76 (') Emmentaler, Gruyere, Sbrinz, Appenzell, Vacherin fribourgeois and tete de moine, not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribour ­ geois and at least three months in the other cases, falling within Common Customs Tariff subheading 04.04 A :  whole cheeses with rind, of a free-at-frontier value of not less than  pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than Emmentaler, Gruyere, Sbrinz, Appenzell, Vacherin fribourgeois and tete de moine, not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribour ­ geois and at least three months in the other cases, falling within Common customs Tariff subheading 04.04 A :  whole cheeses with rind, of a free-at-frontier value of not less than 365,76 2&gt; (2) OJ No L 74, 19 . 3 . 1986, p. 20. (') OJ No L 328, 22. 11 . 1986, p. 98 . (3) OJ No L 167, 24. 6 . 1986, p . 11 . 0 OJ No L 185, 4. 7. 1987, p . 58 . 8 . 7 . 87 Official Journal of the European Communities No L 188/35 Description' Free-at-frontier value in ECU per 100 kg net weight  pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg and a free-at-frontier value of not less than 389,94 (2)  pieces packed in vacuum or inert gas of a net weight of not more than 450 g and of a free-at-frontier value of net less than 423,79 (2) Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs, falling within Commun Customs Tariff subheading 04.04 ,B Tilsit, of a fat content, by weight in the dry matter not exceeding 48 % falling within Common Customs Tariff subheading 04.04 E 1 b) 2  Tilsit, of a fat content by weight in the dry matter exceeding 48 % falling within Common Customs Tariff subheading 04.04 E l b) 2  Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a fat content by weight in the dry matter not exceeding 56 %, falling within Common Customs Tariff subheading 04.04 D and of a free-at-frontier value of not less than 243,00 (l) Products corresponding to those set out in Annex I (a) to Commission Regulation (EEC) No 1767/82 (OJ No L 196, 5. 7. 1982, p. 1 ). (*) Products corresponding to those set out in Annex I (b) to Regulation (EEC) No 1767/82.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1987. For the Commission Frans ANDRIESSEN Vice-President